Cutting, J.
■ — At the argument various points were made, which do not properly arise in the case. The only question now before us, is that which is presented by the exceptions.
It is contended that if Branch was originally possessed of the packages, as his special property, which became so by being delivered to him for a special purpose, and that purpose, on being accomplished by a transfer of the property to another agent of the same company, his special title was terminated and it became vested in the agent to whom it was so delivered, and consequently Branch, when it subsequently came into the possession of the defendant, was not, in the language of the indictment, “possessed of” the property.
Assuming this position to be sound law and good logic, the trouble is, that it is not presented by the exceptions. The request was, that the Court should instruct the jury, that in order to charge the defendant, they must be satisfied that the money “ was delivered by Branch to the defendant,” which does not presuppose, and nothing more, as now contended, that it came to the defendant through the agency of some person belonging to the company, who was entitled to receive it and thereby discharge Branch from his special liability. If it did, the Judge should have given the requested instruction. But the request was broad enough to embrace any individual, through whose hands the money might have passed to the defendant, whether an agent of the company or the particular agent or servant of Branch, and a delivery to the latter would not have discharged Branch from his personal responsibility and divested him of his constructive possession; and consequently the Judge was justified in refusing to give the instruction precisely as requested. Whereas, the instruction given presented the true issue, which was in substance, that to convict the *25‘defendant, the jury must find, that the property came to him from Branch through the agency of some one acting “ for him,” the defendant. And the general verdict of guilty establishes the fact, that the jury must have so found, and consequently the person through whose hands the money passed to the defendant’s possession, was the defendant’s -and not Branch’s or the company’s agent. And the reception of the money from Branch by some one acting for the defendant, and a delivery to him, was in law equivalent to ■the allegation in the indictment, that the delivery was made by Branch to the defendant,' on the principle involved in the ■familiar maxim of the common law, that “ he who acts by or through another, acts for himself.”
The special findings of the jury could have no other effect than to raise a question of jurisdiction, which is made no part of the exceptions. Exceptions •overruled.
Shepley C. J., and Tenney and Appleton, J, J., concurred.